Case 3:18-cv-00075-GMG Document 20 Filed 07/02/20 Page 1 of 6 PageID #: 312




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG

COREY GADSDEN,

             Petitioner,

v.                                             CIVIL ACTION NO.: 3:18-CV-75
                                               (GROH)

JENNIFER SAAD,

             Respondent.


                  ORDER ADOPTING THE MAGISTRATE JUDGE’S
                      REPORT AND RECOMMENDATION

      Currently before the Court is a Report and Recommendation (“R&R”) entered by

United States Magistrate Judge Robert W. Trumble on December 13, 2019. ECF No. 16.

Pursuant to Rule 2 of the Local Rules of Prisoner Litigation Procedure, this action was

referred to Magistrate Judge Trumble for submission of an R&R. Therein, Magistrate

Judge Trumble recommends that this Court deny the Petitioner’s petition and dismiss the

same without prejudice. The Petitioner timely filed objections to the R&R on January 30,

2020. ECF No. 27. Accordingly, this matter is now ripe for adjudication.

                                  I. BACKGROUND

      On May 14, 2018, Corey Gadsden (“Petitioner”) filed a petition for habeas corpus

pursuant to 28 U.S.C. § 2241. ECF No. 1. The Petitioner subsequently filed a Petition

on a Court-approved form [ECF No. 9], which was considered by Magistrate Judge

Trumble in his R&R. The Petitioner advances two grounds for which he is being held in

violation of the Constitution or laws of the United States. Specifically, the Petitioner

asserts that his New Jersey state predicate drug convictions used to enhance his
Case 3:18-cv-00075-GMG Document 20 Filed 07/02/20 Page 2 of 6 PageID #: 313




sentence are broader than the federal definition of a “felony drug offense” under 21 U.S.C.

§ 802(44) or a career offender enhancement challenge under § 4B1.1; and he claims

that his New Jersey state predicate armed robbery conviction fails to qualify as a crime

of violence for a career offender enhancement under § 4B1.1 of the Guidelines. ECF No.

12 at 5–6.

       Upon reviewing the record, the Court finds that the facts as explained in the R&R

accurately and thoroughly describe the circumstances underlying the Petitioner’s claims.

For ease of review, the Court incorporates those facts herein; however, it will briefly

outline the most relevant facts of this case.

       In 2011, a grand jury indicted the Petitioner on four counts, including conspiracy

and attempt to distribute heroin, conspiracy to retaliate against a witness, victim or

informant, and possession of a prohibited object while incarcerated. See ECF No. 16 at

2. Ultimately, the Petitioner pleaded guilty to three of the four counts in the indictment

against him. Id. at 3. In the Court’s tentative findings and rulings concerning disputed

facts or factors, the Court noted that the Petitioner’s guideline range for imprisonment

was 292 to 365 months. Id. However, the parties stipulated to a 240-month sentence,

which the Court honored and imposed on September 10, 2013.

       Critically, the sentencing court relied on the post-Booker advisory guidelines. The

Petitioner never appealed his conviction or sentence. Similarly, the Petitioner never

sought relief through 28 U.S.C. § 2255.

       Even construing the Petitioner’s objections liberally because the Petitioner is pro

se, the Court is presented with arguments that were already presented to Magistrate

Judge Trumble and rejected. Although the Petitioner frames his arguments as objections,



                                                2
Case 3:18-cv-00075-GMG Document 20 Filed 07/02/20 Page 3 of 6 PageID #: 314




he simply restates the arguments he made to the magistrate judge and says the

magistrate judge was wrong. Although a detailed analysis by this Court is not necessary

for the reasons stated below, the Court will briefly address the Petitioner’s “objections.”

                                 II. LEGAL STANDARDS

       Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). Further, failure to file timely objections constitutes a waiver of de novo review

and the Petitioner’s right to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir.1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir.1984). Pursuant to this Court’s local rules, “written objections shall identify

each portion of the Magistrate’s recommended disposition which is being challenged and

shall specify the basis for such objection.” LR PL P 12.2.

       “When only a general objection is made to a portion of a magistrate judge’s report-

recommendation, the Court subjects that portion of the report-recommendation to only a

clear error review.”   Williams v. New York State Div. of Parole, No. 9:10-CV-1533

(GTS/DEP), 2012 WL 2873569, at *2 (N.D.N.Y. July 12, 2012). “Similarly, when an

objection merely reiterates the same arguments made by the objecting party in its original

papers submitted to the magistrate judge, the Court subjects that portion of the report-

recommendation challenged by those arguments to only a clear error review.” Taylor v.

Astrue, 32 F. Supp. 3d 253, 260-61 (N.D.N.Y. 2012). Courts have also held that when a



                                             3
Case 3:18-cv-00075-GMG Document 20 Filed 07/02/20 Page 4 of 6 PageID #: 315




party’s objection lacks adequate specificity, the party waives that objection. See Mario v.

P & C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002) (finding that even though a

party filed objections to the magistrate judge’s R&R, they were not specific enough to

preserve the claim for review). Bare statements “devoid of any reference to specific

findings or recommendations . . . and unsupported by legal authority, [are] not sufficient.”

Mario 313 F.3d at 766. Pursuant to the Federal Rules of Civil Procedure and this Court’s

Local Rules, “referring the court to previously filed papers or arguments does not

constitute an adequate objection.” Id.; See also Fed. R. Civ. P. 72(b); LR PL P 12. Finally,

the Fourth Circuit has long held, “[a]bsent objection, we do not believe that any

explanation need be given for adopting [an R&R].” Camby v. Davis, 718 F.2d 198, 200

(4th Cir. 1983) (finding that without an objection, no explanation whatsoever is required

of the district court when adopting an R&R).

                                     III. DISCUSSION

       Upon review of all the filings in this matter, the Court finds that the Petitioner has

presented no new material facts or arguments in his objections to the Magistrate Judge’s

R&R. Rather, the objections reiterate the same arguments the Petitioner made in his

original filings, which were considered by the magistrate judge when he issued the R&R.

Therefore, the Court finds that de novo review is not required because the Petitioner has

failed to make specific objections that present new facts or arguments not already before

the magistrate judge.

       Nonetheless, the Court will address some issues raised in the Petitioner’s

objections. First, the Petitioner concedes that he must meet all four prongs of the Wheeler

test for this Court to have subject-matter jurisdiction. See ECF No. 19 at 3. However, the



                                             4
Case 3:18-cv-00075-GMG Document 20 Filed 07/02/20 Page 5 of 6 PageID #: 316




Petitioner incorrectly asserts that the R&R concedes “the fact that Mr. Gadsden can meet

the first, second, and third prongs of the Wheeler-savings clause test . . . .” Id. This is

not accurate. The R&R states, “even if Petitioner meets the first, second, and third prongs

of Wheeler, Petitioner cannot meet the fourth prong, which requires a showing that due

to a retroactive change in the law, Petitioner’s sentence now presents an error sufficiently

grave to be deemed a fundamental defect.” ECF No. 16 at 10. In footnotes 11 and 12,

the R&R further explains that the Petitioner cannot satisfy the second or third prongs

because he did not file a direct appeal or a § 2255 motion.

         Ultimately, as the R&R concludes, the Petitioner was sentenced under advisory

guidelines after Booker was decided, and therefore, the law is clear that he cannot satisfy

the Fourth Wheeler prong. The Fourth Circuit has explained in another case, “he was

sentenced under an advisory sentencing scheme, and we are hesitant to undermine the

judicial system's interest in finality to classify a Sentencing Guidelines error as a

fundamental defect.” United States v. Foote, 784 F.3d 931, 932 (4th Cir. 2015). Although

the Petitioner claims Foote, amongst other cases, is not applicable to his claim, he offers

no support or legal authority for this contention.

                                    IV. CONCLUSION

       Accordingly, finding that Magistrate Judge Trumble’s R&R carefully considers the

record, applies the appropriate legal analysis and contains no clear error, it is the opinion

of this Court that Magistrate Judge Trumble=s Report and Recommendation [ECF No. 16]

should be, and is, hereby ORDERED ADOPTED for the reasons more fully stated therein.

       Thus, the Petitioner’s Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. §

2241 is DENIED and DISMISSED.



                                              5
Case 3:18-cv-00075-GMG Document 20 Filed 07/02/20 Page 6 of 6 PageID #: 317




       This matter is ORDERED STRICKEN from the Court’s active docket.

       The Petitioner has not met the requirements for issuance of a certificate of

appealability. A court may issue a certificate of appealability “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §.2253(c)(2).

If a district court denies a petitioner’s claims on the merits, then “[t]he petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

“If, on the other hand, the denial was procedural, the petitioner must show ‘that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” United States v. McRae, 793 F.3d 392, 397

(4th Cir. 2015) (quoting Slack, 529 U.S. at 484). Here, upon a thorough review of the

record, the Court concludes that the Petitioner has not made the requisite showing.

Accordingly, a certificate of appealability SHALL NOT ISSUE.

       The Clerk of Court is further DIRECTED to transmit copies of this Order to all

counsel of record and to the pro se Petitioner, certified mail, return receipt requested, at

his last known address, as reflected upon the docket.


       DATED: July 2, 2020




                                             6
